


Exhibit 10.1


THIRD AMENDMENT TO
CREDIT AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of June 4, 2015, is entered into by and among NOVATEL WIRELESS, INC., a
Delaware corporation (“Novatel”), ENFORA, INC., a Delaware corporation
(“Enfora”), and FEENEY WIRELESS, LLC, an Oregon limited liability company
(“Feeney Wireless”; Novatel, Enfora and Feeney Wireless are sometimes referred
to in this Amendment individually as a “Borrower” and collectively as the
“Borrowers”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”). Terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement defined below.
RECITALS
A.    The Lender and Borrowers have previously entered into that certain Credit
and Security Agreement dated as of October 31, 2014 (as amended, modified and
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Lender has made certain loans and financial accommodations available to
Borrowers.
B.    Borrowers have requested that certain amendments be made to the Credit
Agreement, and Lender is willing to agree to such amendments pursuant to the
terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.
Amendments to Credit Agreement.

1.1Section 7.9 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (c) thereof, replacing the “.” at the end of clause
(d) thereof with “;”, and adding a new clause (e) and (f) to read in their
entirety as follows:
“(e)    The issuance of Stock upon the conversion of the Convertible Notes to
the extent deemed a Restricted Junior Payment; and
(f)    Payments on the Convertible Notes permitted pursuant to clause (q) of the
definition of “Permitted Indebtedness” to the extent deemed a Restricted Junior
Payment.”
1.2Section 9.7 of the Credit Agreement is hereby amended to read in its entirety
as follows:
“9.7    If there is (a) a default in one or more agreements to which a Loan
Party or any of its Subsidiaries is a party with one or more third Persons
relative to the




--------------------------------------------------------------------------------




Indebtedness of such Loan Party or such Subsidiary involving an aggregate amount
of $250,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder, (b) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party, or (c) an “event of default” under
the Convertible Note Documents; provided that, in the case of clauses (a), (b)
and (c), if such default is cured or waived and no third party thereunder has
any right to exercise any rights or remedies in connection therewith, there
shall be no Event of Default hereunder;”
1.3The following new defined terms are hereby added to Schedule 1.1 to the
Credit Agreement in the appropriate alphabetical position:
““Convertible Note Documents” means the Convertible Notes, the Indenture dated
on or about June 10, 2015 between Novatel Wireless, Inc. and Wilmington Trust,
National Association, as trustee, substantially in the form attached hereto as
Exhibit G, with such changes, if any, that are not materially adverse to the
interests of Lender or are made solely to conform to the terms set forth in the
Private Placement Memorandum, and all other documents related thereto and
executed in connection therewith.”
““Convertible Notes” means Novatel Wireless, Inc.’s 5.50% Convertible Senior
Notes Due 2020 as described in the Private Placement Memorandum.”
““Private Placement Memorandum” means that certain Private Placement Memorandum
dated June 1, 2015 of Novatel Wireless, Inc. as supplemented by the related
Pricing Term Sheet dated June 4, 2015.”
1.4The definition of “Permitted Indebtedness” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (p) thereof, renumbering clause (q) as clause (r), and adding a new
clause (q) to read in its entirety as follows:
“(q)    the unsecured Indebtedness of Novatel Wireless, Inc. incurred pursuant
to and in accordance with the Convertible Note Documents in an aggregate
principal amount not to exceed $125,000,000; provided, that Novatel Wireless,
Inc. shall not redeem, repurchase or satisfy any conversion obligation under any
Convertible Note in cash (or partially in cash), other than with respect to cash
paid in lieu of fractional shares, unless (i) no Default or Event of Default has
occurred and is continuing or would result from such cash payment and (ii)
Borrowers shall have Excess Availability in an amount equal to or greater than
$10,000,000 on a pro-forma basis for the 60-day period both immediately
preceding the date of such cash payment and immediately after giving effect to
any such cash payment; and”
1.5A new Exhibit G is hereby added to the Credit Agreement to read in its
entirety as set forth on Annex A attached to this Amendment.
2.Amendment Fee. Intentionally Omitted.




--------------------------------------------------------------------------------




3.Effectiveness of this Amendment. This Amendment shall be effective upon
Lender’s receipt of the following items, in form and content acceptable to the
Lender:
3.1This Amendment, duly executed in a sufficient number of counterparts for
distribution to all parties;
3.2The Acknowledgment by Guarantors, in the form attached to this Amendment;
3.3The representations and warranties set forth in this Amendment must be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof); and
3.4All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or
recorded, as reasonably required by the Lender.
4.Representations and Warranties. Each Borrower represents and warrants as
follows:
4.1Authority. Each Borrower has the requisite corporate or limited liability
company, as applicable, power and authority to execute and deliver this
Amendment, and to perform its obligations hereunder and under the Loan Documents
(as amended or modified hereby) to which it is a party. The execution, delivery
and performance by Borrowers of this Amendment have been duly approved by all
necessary corporate or limited liability company, as applicable, action and no
other corporate or limited liability company, as applicable, proceedings are
necessary to consummate such transactions.
4.2Enforceability. This Amendment has been duly executed and delivered by
Borrowers. This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of each Borrower, enforceable against
each Borrower in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and is in full force and effect.
4.3Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are true and correct in all material respects on and as of the date hereof as
though made on and as of the date hereof.
4.4Due Execution. The execution, delivery and performance of this Amendment are
within the corporate or limited liability company, as applicable, power of each
Borrower, have been duly authorized by all necessary action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restrictions binding on any Borrower except to the extent that any
such contravention could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.
4.5No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.




--------------------------------------------------------------------------------




5.No Waiver. Except as otherwise expressly provided herein, the execution of
this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement or a waiver of any breach, default or event
of default under any other Loan Document or other document held by Lender,
whether or not known to Lender and whether or not existing on the date of this
Amendment.
6.Release. Each of the Borrowers and Guarantors hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which Borrowers
or Guarantors have had, now have or have made claim to have against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown. It is the intention of the Borrowers and Guarantors in
executing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified and in furtherance of this
intention Borrowers and Guarantors each waives and relinquishes all rights and
benefits under Section 1542 of the Civil Code of the State of California, which
provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.
7.Costs and Expenses. Borrowers hereby reaffirm their agreement under the Credit
Agreement to pay or reimburse Lender on demand for all Lender Expenses incurred
by Lender in connection with the Loan Documents. Without limiting the generality
of the foregoing, Borrowers specifically agree to pay all reasonable and
documented (to the extent such documentation is reasonably requested by
Borrowers) out-of-pocket fees and disbursements of counsel to Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Borrowers hereby
agree that Lender may, at any time or from time to time in its sole discretion
and without further authorization by Borrowers, make an Advance to the Borrowers
under the Credit Agreement, or apply the proceeds of any Advance, for the
purpose of paying any such fees, disbursements, costs and expenses.




--------------------------------------------------------------------------------




8.Choice of Law; Venue; Jury Trial Waiver; Arbitration. The validity of this
Amendment, its construction, interpretation and enforcement, and the rights of
the parties hereunder shall be determined under, governed by, and construed in
accordance with the internal laws of the State of California governing contracts
only to be performed in that State. All of the terms of Section 13 of the Credit
Agreement are hereby incorporated by reference into this Amendment, mutatis
mutandis.
9.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile or “pdf” file
or other similar method of electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
10.Reference to and Effect on the Loan Documents.
10.1Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
10.2Except as specifically amended by this Amendment, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of the Borrowers to the Lender
and Bank Product Providers, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
10.3The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
10.4To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
10.5This Amendment shall be deemed to be a “Loan Document” (as defined in the
Credit Agreement).
11.Ratification. Borrowers hereby restate, ratify and reaffirm each and every
term and condition set forth in the Credit Agreement and the other Loan
Documents, in each case as amended by this Amendment, effective as of the date
hereof.




--------------------------------------------------------------------------------




12.Estoppel. To induce the Lender to enter into this Amendment and to continue
to make Advances or issue Letters of Credit to or for the account of the
Borrowers under the Credit Agreement, Borrowers hereby acknowledge and agree
that, as of the date hereof, there exists no right of offset, defense,
counterclaim or objection in favor of Borrowers as against the Lender or any
Bank Product Provider with respect to the Obligations.
13.Integration; Conflict; Successors and Assigns; Amendment. This Amendment,
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof. In the event of any conflict between this Amendment and the
Credit Agreement, the terms of this Amendment shall govern. This Amendment shall
bind and inure to the benefit of the respective successors and assigns of each
of the parties, subject to the provisions of the Credit Agreement and the other
Loan Documents. No amendment or modification of this Amendment shall be
effective unless it has been agreed to by Lender in a writing that specifically
states that it is intended to amend or modify this Amendment.
14.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[signature pages follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWERS:
NOVATEL WIRELESS, INC.
 
 
By:
/s/ Michael Newman
Name:
Michael Newman
Title:
Chief Financial Officer
 
 
ENFORA, INC.
 
 
By:
/s/ Michael Newman
Name:
Michael Newman
Title:
Chief Financial Officer
 
 
FEENEY WIRELESS, LLC
 
 
By:
/s/ Michael Newman
Name:
Michael Newman
Title:
Secretary















--------------------------------------------------------------------------------




LENDER:


WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
By:
/s/ Robin Van Meter
Name:
Robin Van Meter
Title:
Authorized Signatory







--------------------------------------------------------------------------------




ACKNOWLEDGMENT BY GUARANTORS
Dated as of June 4, 2015
Each of the undersigned, being a “Guarantor” (“Guarantor”) under that certain
Continuing Guaranty, dated as of March 27, 2015, executed in favor of Wells
Fargo Bank, National Association (“Lender”) (as amended, modified or
supplemented, the “Guaranty”), hereby (i) acknowledges and agrees to the
foregoing Third Amendment to Credit and Security Agreement (the “Amendment”; to
which reference is made for capitalized terms used but not defined in this
Acknowledgment by Guarantors), including, without limitation, the release set
forth in Section 6 of the Amendment, and (ii) confirms and agrees that the
Guaranty is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that, upon the effectiveness of,
and on and after the date of the Amendment, each reference in the Guaranty to
the Credit Agreement (as defined in the Amendment), “thereunder”, “thereof” or
words of like import referring to the “Credit Agreement”, shall mean and be a
reference to the Credit Agreement as amended or modified by the Amendment.
Although Lender has informed each Guarantor of the matters set forth above, and
each Guarantor has acknowledged the same, each Guarantor understands and agrees
that Lender has no duty under the Credit Agreement, the Guaranty or any other
agreement with any Guarantor to so notify any Guarantor or to seek such an
acknowledgement, and nothing contained herein is intended to or shall create
such a duty as to any advances or transaction hereafter.
R.E.R. ENTERPRISES, INC.
 
 
By:
/s/ Michael Newman
Name:
Michael Newman
Title:
Secretary
 
 
FEENEY WIRELESS IC-DISC, INC.
 
 
By:
/s/ Michael Newman
Name:
Michael Newman
Title:
Secretary







